Riddick, J., (after stating the facts.) The freight for the- destruction, of which the appellee, Sharp, seeks to hold the appellant company liable in this action was shipped, under a through bill of lading, from St. Louis, Missouri, to Mammoth Springs, Arkansas, over two separate lines of railway. The initial carrier was therefore not bound to accept and undertake to deliver the goods at Mammoth Springs, for that point was beyond the terminus of its line. It had the option to accept the goods for delivery to the connecting carrier, or, if it chose to contract for their delivery at Mammoth Springs, it might impose such reasonable conditions as it saw fit to make. Little Rock & F. S. Ry. Co. v. Odom, 63 Ark. 326: Hutchinson, Carriers, § 145; Railroad Company v. Pratt, 22 Wall. 123; Pittsburgh, etc., Ry. Co. v. Morton, 61 Ind. 539; S. C. 28 Am. Rep. 682. The condition imposed by the contract under consideration here was that the liability of the company as common carrier should terminate upon the arrival of the goods at the station of delivery, and that afterwards it should be liable as warehouseman only. This, under the facts here, was a valid limitation of the carrier’s liability, and, being imposed in a through contract, inures to the benefit of the connecting carrier. Hutchinson, Carriers, § 271. This case is distinguished from the case of Railway Company v. Cravens (57 Ark. 112) where cotton was delivered to a carrier to be transported to another point upon its own line, and where it was held that a refusal to carry except upon the conditions imposed was a wrong, by the fact that in this case the initial carrier had the right to refuse to accept the goods for shipment beyond the end of its own line. The case of Railway Co. v. Spann (57 Ark. 127) followed the Cravens ease, the court saying that the same question was presented. The question under consideration here does not seem to have been raised or considered by the court in that case, and for that reason it cannot be considered as an authority upon this point. Nor is the case of Railway Company v. Nevill (60 Ark. 375) in point; for there was no contract in that case, and it turned upon the common-law liability of the carrier. But the facts here are very similar to those in St. Louis, I. M. & S. Ry. Co. v. Bone (52 Ark. 26) where it was held that no recovery could be had against the company without proof that its negligence contributed to the loss. The same conclusion was reached in the recent ease of Pacific Express Co. v. Wallace, 60 Ark. 100. We find it unnecessary to discuss the question whether this contract is governed by the laws of Arkansas or Missouri, for in our opinion it was valid under the law of either state. The goods having safely arrived at the depot at Mammoth Springs, the station of delivery, under the terms of the contract made with plaintiff, the appellant’s liability as a common carrier was at an end. To make it liable as a warehouseman for the loss of the goods by fire while in the depot, it was necessary to show that its negligence contributed to the destruction of the goods. St. Louis, I. M. & S. Ry. Co. v. Bone, supra. As no negligence was shown, the evidence does not support the verdict and judgment. The judgment is therefore reversed, and the case remanded for a new trial.